DOMENGEAUX, Judge.
Cloynise Johnson Lachney and Joseph Lachney were divorced in October of 1982. Mr. Lachney has been paying permanent alimony since that time, originally $220.00 per month, which sum was later reduced to $110.00 per month. Mrs. Lachney then sued for and obtained one-half of her ex-husband’s disability benefits which he receives from Aetna Life Insurance Company. Finding that such benefits were not community property, we reversed that decision in Lachney v. Lachney, 529 So.2d 59 (La.App. 3rd Cir.), writ denied, 532 So.2d 764 (La.1988). (We refer the reader to that opinion for a complete review of the facts of this matter.)
During the pendency of the disability appeal, Mr. Lachney filed a rule for discontinuance of alimony. The trial judge did not discontinue alimony, but rather, reduced it to $50.00 per month. Mr. Lachney appeals the denial of his request for a discontinuance of alimony.
In response to Mr. Lachney’s rule for discontinuance of alimony, Mrs. Lachney reconvened for past due alimony and contempt. The trial judge granted both, and Mr. Lachney did not appeal that ruling. *1072The only issue before us today, then, is whether the trial court’s refusal to discontinue alimony was proper.
The record before us indicates that the living expenses for both parties are approximately $1,140.00 each per month. Mr. Lachney’s monthly income, however, is greater than that of his ex-wife. The trial judge found Mr. Lachney’s financial condition does not prevent him from paying alimony, and we find nothing in the record to • dispute that finding.
We have carefully reviewed the oral testimony and documentary evidence in the record. Considering both the record and the practical effect of our decision in the disability case, Lachney, supra, we find no abuse of discretion in the trial court’s refusal to discontinue alimony payments altogether.
For the foregoing reasons, the judgment of the trial court is affirmed.
Costs of this appeal are assessed against appellant, Joseph Lawrence Lachney.
AFFIRMED.